from a judgment of the County Court of Schoharie County (Bartlett III, J.), rendered February 8, 2006, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
Defendant waived indictment and agreed to be prosecuted by a superior court information charging him with robbery in the second degree. He pleaded guilty to this charge and waived his right to appeal. Under the terms of the plea agreement, County Court agreed to impose a sentence not to exceed seven years in prison. Thereafter, defendant was sentenced to a seven-year prison term, to be followed by five years of postrelease supervision. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent guilty plea and waiver of the right to appeal. Consequently, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Mercure, Peters, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.